          Case 1:20-cv-04765-JPC Document 183 Filed 04/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
MOHAMMED THANI A.T. AL THANI,                                          :
                                                                       :
                                    Plaintiff,                         :          20-CV-4765 (JPC)
                                                                       :
                  -v-                                                  :               ORDER
                                                                       :
ALAN J. HANKE,                                                         :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X
JOHN P. CRONAN, United States District Judge:

         Plaintiff Mohammed Thani A.T. Al Thani filed an Amended Complaint against

Defendants Alan J. Hanke, IOLO Global LLC (“IOLO” and with Hanke, the “Hanke Defendants”),

Sidney Mills Rogers III, Laura Romeo, Amy Roy-Haeger, the Subgallagher Investment Trust (the

“Trust”), and Sherry Sims on September 25, 2020.                  Dkt. 35. The Court is in receipt of four

motions: the Hanke Defendants’ pre-answer motion to dismiss for lack of personal jurisdiction

pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure or to dismiss for failure to state

a claim under Rule 12(b)(6) of the Federal Rules of Civil Procedure, Dkt. 62; Roy-Haeger’s motion

to dismiss for lack of personal jurisdiction or to transfer venue, Dkt. 82; Sims and the Trust’s

motion to dismiss for lack of personal jurisdiction, Dkt. 96; and Rogers’s motion to dismiss for

lack of personal jurisdiction, to dismiss or stay the claims pursuant to Rule 12(b)(6) or 9 U.S.C.

§ 3, respectively, pending arbitration, or to sever the claims against Rogers, pursuant to Rule 21

of the Federal Rules of Civil Procedure, and transfer them, pursuant to 28 U.S.C. § 1404(a), to

Georgia, Dkt. 97.

        The Court will hear argument on the motions on April 22, 2021 at 2:00 p.m. Argument

will be conducted via teleconference. At the scheduled time, counsel for all parties should call
         Case 1:20-cv-04765-JPC Document 183 Filed 04/13/21 Page 2 of 2




(866) 434-5269, access code 9176261. In light of Sims’s notice of bankruptcy, Dkt. 168, the Court

does not intend to hear argument from Mr. Dweck. However, the remaining parties should be

prepared to explain their views on the impact of Sims’s bankruptcy on this case and the Court’s

power to resolve her motion.

       During this conference, the Court will also discuss the Hanke Defendants’ request for an

extension of discovery. Dkt. 179. By April 20, 2021, the parties shall meet and confer and propose

a new Case Management Order. The Court agrees with Plaintiff that a three-month extension

should be sufficient. Dkt. 181.

       SO ORDERED.

Dated: April 13, 2021                               __________________________________
       New York, New York                                    JOHN P. CRONAN
                                                           United States District Judge




                                                2
